DETAILED ACTION
Response to Amendment
The applicant’s amendment filed 03/25/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2022 was filed and is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2011/0241028 A1) in view of Hino et al (US 2019/0267518 A1).
In regard to claim 1, Park et al disclose a vehicle luminaire (Figure 12) comprising: 
a socket (“a socket” is treated broadly—the LED element of Figure mounts to circuity running through the frame 201 which acts as a socket for the LED element); 
a board (215) provided on one end side of the socket; 
at least one light-emitting element (130—the entire package can be considered the element) provided on the board; 
a frame part (101) provided on the board to surround the light-emitting element; and
a sealing part (115) that is provided on an inner side of the frame part and contains a resin; 
the frame part including a trap (121) provided on an outer surface to retain at least a part of the resin overflowed to an outer side of the frame part, the trap having a concave shape, the trap being opened to the outer surface of the frame part, and the trap being not opened to an inner surface of the frame part. (Figures 12 and 22; see at least [0115]-[0119])
Park et al fail to disclose an optical element provided on the sealing part. 
Hino et al teach an optical element (27) provided on the sealing part (26). (Figure 5A; see at least [0081])
It would have been obvious to one of ordinary skill in the art at the time of filing to install the optical element of Hino et al over the resin of Park et al in order to shape the optical distribution of the light emitting element.

In regard to claim 3, Park et al disclose that the trap is further opened to an end face of the frame part which is opposite to the board side. (Figures 12 and 22; see at least [0115]-[0119])

In regard to claim 4, Park et al fail to explicitly disclose that the trap has an annular shape along the outer surface of the frame part. However, in Figure 1, it is clear that the trap surrounds the light emitting element—in a circular alternative of the package, an annular shape would be disclosed. It would have been obvious to one of ordinary skill in the art at the time of filing to form the trap in an annular shape in order to provide for a circular LED package. 

In regard to claim 5, Park et al disclose that a plurality of the traps are provided along the outer surface of the frame part (as see in Figure 1, there is a trap on each side, thus a plurality of traps). (Figures 1, 12 and 22; see at least [0115]-[0119])

In regard to claim 6, Park et al disclose that a jaw is provided in the trap on the outer surface side of the frame part (a “jaw” is treated as a broad—the jagged end of the trap can be interpreted as a “jaw”). (Figures 12 and 22; see at least [0115]-[0119])

In regard to claim 7, Park et al disclose that the trap is inclined with respect to the end face of the frame part which is opposite to the board side. (Figures 12 and 22; see at least [0115]-[0119])

In regard to claim 8, Park et al disclose that the trap is inclined in a direction away from a central axis of the frame part as going toward the end face of the frame part which is opposite to the board side. (Figures 12 and 22; see at least [0115]-[0119])

In regard to claim 9, Park et al disclose that the trap is not opened to an end face of the frame part which is opposite to the board side. (The Examiner’s problem with this claim is that the negative limitation allows for a broad interpretation. Mainly, “an end face” that is “opposite to the board” can be interpreted as the side surface of the frame—the trap of Park et al doesn’t open at the side. To advance prosecution, the Examiner advises the applicant to amend claim 9 to positively recite a trap which is disposed on the side of the frame, which is depicted in Figures 5C-F of the instant application.)

In regard to claim 10, Park et al fail to explicitly disclose that the trap has an annular shape along the outer surface of the frame part. However, in Figure 1, it is clear that the trap surrounds the light emitting element—in a circular alternative of the package, an annular shape would be disclosed. It would have been obvious to one of ordinary skill in the art at the time of filing to form the trap in an annular shape in order to provide for a circular LED package. 

In regard to claim 11, Park et al disclose that a plurality of the traps are provided along the outer surface of the frame part (as see in Figure 1, there is a trap on each side, thus a plurality of traps). (Figures 1, 12 and 22; see at least [0115]-[0119])

In regard to claim 12, Park et al disclose that a jaw is provided in the trap on the outer surface side of the frame part (a “jaw” is treated as a broad—the jagged end of the trap can be interpreted as a “jaw”). (Figures 12 and 22; see at least [0115]-[0119])

In regard to claim 13, Park et al disclose that the trap is inclined with respect to the end face of the frame part which is opposite to the board side. (Figures 12 and 22; see at least [0115]-[0119])

In regard to claim 14, Park et al disclose that the trap is inclined in a direction away from a central axis of the frame part as going toward the end face of the frame part which is opposite to the board side. (Figures 12 and 22; see at least [0115]-[0119])

In regard to claim 20, Park et al fail to disclose a vehicle lighting tool comprising the vehicle luminaire according to claim 1 and a housing to which the vehicle luminaire is attached.
Hino et al disclose a vehicle lighting tool comprising a vehicle luminaire according and a housing to which the vehicle luminaire is attached.
It would have been obvious to one of ordinary skill in the art at the time of filing to dispose the LED element of Park et al as a vehicle lamp in order to simply the manufacturing of vehicle luminaires. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        

/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875